Citation Nr: 0015300	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-01 932A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a September 
16, 1997, Board of Veterans' Appeals (Board) decision that 
denied entitlement to service connection for the cause of the 
veteran's death, and denied entitlement to an evaluation in 
excess of 40 percent for low back disability for accrued 
benefits purposes.



REPRESENTATION

Moving party represented by:   Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 until 
November 1945.  He died on September [redacted], 1992.  The 
moving party is the widow of the veteran.

By a decision entered on September 16, 1997, the Board denied 
service connection for the cause of the veteran's death, as 
well an increased rating for a service-connected low back 
disability for accrued benefits purposes.  The current matter 
comes before the Board following a January 2000 motion 
seeking a revision of the Board's September 1997 decision on 
the grounds of clear and unmistakable error (CUE).  See 
38 U.S.C.A. § 7111 (Supp. 1999); 38 C.F.R. § 20.1400 (1999).  


FINDINGS OF FACT

1.  In September 1997, the Board denied a claim of service 
connection for the cause of the veteran's death and a claim 
for an increased rating for low back disability for purposes 
of accrued benefits. 

2.  In support of the CUE motion, it is contended that 
demyelinating polyneuropathy which led to the veteran's death 
may have been closely associated with neuropathy due to 
service-connected disc syndrome or indistinguishable 
therefrom.  It is consequently maintained that the Board 
wrongly exercised its own medical judgment in determining 
that no relationship was shown and thereby erred in failing 
to grant service connection for the cause of death and in 
failing to properly rate the effects of neuropathy due to 
service-connected low back disability.


CONCLUSION OF LAW

The allegations of CUE in the September 16, 1997, Board 
decision do not satisfy the threshold pleading requirements 
for revision of Board decisions on the grounds of CUE.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1400, 
20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party contends that the Board committed CUE in not 
granting service connection for the cause of the veteran's 
death because his demise from respiratory failure due to 
polyneuropathy was inextricably interwoven with his service-
connected intervertebral disc syndrome.  She contends that he 
had suffered from symptoms over the years, including footdrop 
and numbness, which were common to both disorders, and/or 
were a progression of the service-related disability, and 
that such symptomatology could not be dissociated from the 
other.  The moving party also asserts that the clinical 
evidence compels a finding that the service-connected back 
disability warranted a higher rating.

A review to determine whether clear and unmistakable error 
exists in a final Board decision may be initiated by the 
Board, on its own motion, or by a party to that decision.  38 
C.F.R. § 20.1400(a) (1999).  All final Board decisions are 
subject to revision under this subpart, except decisions on 
issues which have been appealed to and decided by a court of 
competent jurisdiction, and decisions on issues which have 
subsequently been decided by a court of competent 
jurisdiction.  38 C.F.R. § 20.1400(b) (1999).

Motions filed under this subpart are not appeals and, except 
as otherwise provided, are not subject to the provisions of 
Parts 19 or 20 of 38 C.F.R., which relate to the processing 
and disposition of appeals.  38 C.F.R. § 20.1402 (1999).  The 
benefit of the doubt rule of 38 U.S.C.A. § 5107(b) does not 
apply to the Board's decision on a motion under this subpart.  
38 C.F.R. § 20.1411(a) (1999).  Also, a motion under this 
subpart is not an application for benefits subject to any 
duty associated with 38 U.S.C.A. § 5103(a) (relating to 
applications for benefits).  38 C.F.R. § 20.1411(c) (1999).  
Further, a motion under this subpart is not a claim for 
benefits subject to the requirements and duties associated 
with 38 U.S.C.A. § 5107(a) (requiring "well-grounded" claims 
and imposing on VA a duty to assist).  38 C.F.R. § 20.1411(d) 
(1999).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (1999); see also Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

The Board notes that the Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  For instance, it has held that CUE is a 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991), citing Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991).  Also, the Court has said that CUE 
requires an otherwise prejudicial error which is undebatable.  
See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made and, for Board decisions issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.  38 
C.F.R. § 20.1403(b) ( 1999).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (1999).

The following are examples of situations that are not 
considered CUE:

(1) Changed diagnosis:  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist:  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence:  A 
disagreement as to how the facts were 
weighed or evaluated.  

38 C.F.R. § 20.1403(d) (1999).  CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation. 38 C.F.R. § 20.1403(e) (1999).

As noted above, a party to a Board decision may request that 
the decision be revised or reversed on the grounds of CUE.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. § 20.1400(a) 
(1999).  The requirements for such a request are set forth in 
38 C.F.R. § 20.1404(b) (1999), which provides:

	The motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or law 
in the Board decision, the legal or factual 
basis for such allegations, and why the 
result would have been manifestly different 
but for the alleged error.  Non-specific 
allegations of failure to follow regulations 
or failure to give due process, or any other 
general, non-specific allegations of error, 
are insufficient to satisfy the requirement 
of the previous sentence.  Motions which fail 
to comply with the requirements set forth in 
this paragraph shall be denied.

In the present case, the Board finds that the allegations of 
CUE do not satisfy the threshold pleading requirements set 
forth in § 20.1404(b).  In short, the moving party has not 
set forth any basis for a finding of error in the challenged 
decision, and has not provided any explanation as to why the 
Board's decision should have been different.  At most, 
disagreement has been expressed as to how the Board evaluated 
the facts before it, which is an insufficient basis for a 
claim of CUE.  See 38 C.F.R. § 20.1403(d)(3) (1999).  The 
allegation that the Board wrongly exercised its own medical 
judgment does not suffice because no medical evidence of 
record had been presented suggesting that there was in fact a 
relationship between the service-connected disability and 
demyelinating polyneuropathy.  The Board did not attempt to 
address the medical question; it merely concluded that the 
claim of service connection was not well grounded, in part 
because of the absence of such nexus evidence.  As to the 
rating question, the moving party's allegation amounts to 
nothing more than an argument that VA failed to assist when 
it did not seek to obtain evidence showing that various 
symptoms were due to the service-connected low back 
disability.  Such an argument of a failure in the duty to 
assist does not amount to a valid claim of CUE.  38 C.F.R. 
§ 20.1403.  In the absence of allegations sufficient to 
satisfy the threshold pleading requirements, the motion for 
revision of the Board's September 16, 1997, decision on the 
grounds of CUE must be denied.


ORDER

The motion for revision of the September 16, 1997, Board 
decision is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


